ITEMID: 001-23845
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2004
DOCNAME: KRIVONOGOVA v. RUSSIA
IMPORTANCE: 2
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant, Ms Lyubov Nikolayevna Krivonogova, is a Russian national, who was born in 1957 and lives in Omsk. She is represented before the Court by Ms Deryabina, a lawyer practising in Omsk. The respondent Government are represented by Mr P. Laptev, Representative of the Russian Federation at the European Court of Human Rights.
The facts of the case, as submitted by the parties, may be summarised as follows.
In 1998 the applicant brought an action against a private party to recover a debt under a loan contract.
On 23 December 1998 the Sovetskiy District Court of Omsk awarded RUR 46,263.56 to the applicant, with interest to be charged until the day of actual payment.
On 4 January 1999 the judgment entered into force.
On 4 February 1999 the enforcement proceedings were opened. The defendant's flat was subject to a charging order.
On 18 August 1999 the bailiff seized the defendant's car and lifted the charging order on the flat.
On 20 August 1999 the bailiff suspended the enforcement proceedings until 26 August 1999 due to the defendant's husband's request to separate his property from that of his wife to preserve his share.
Following the lifting of the charging order the applicant learned that the defendant had sold the flat and bought another one. The applicant alleges that the defendant sold the flat at the price RUR 180,000 and paid RUR 112,000 for the new one.
The applicant brought two sets of proceedings against the bailiff. Firstly, she challenged the lifting of the charging order. Secondly, she challenged the delay in enforcement.
On 22 March 2000 the Sovetskiy District Court of Omsk declared the lifting of the charging order unlawful. The court held, in particular, that “it reduced the effectiveness of the court's judgment”. The bailiff appealed.
On 11 April 2000 the Sovetskiy District Court of Omsk declared unlawful the suspension of 20 August 1999 and the delay in enforcement of the judgment.
On 26 April 2000 the Omsk Regional Court acting on appeal upheld the decision of 22 March 2000. The court dismissed the bailiff's objection that the flat could not be subject to an injunction for being the defendant's only dwelling, as having no basis in law. It found that the bailiff's unlawful act allowed the defendant to dispose of the flat, which impeded the enforcement proceedings.
On 1 June 2000 the Sovetskiy District Court of Omsk defined the property shares between the defendant and her husband.
The applicant brought an action against the Ministry of Finance of the Russian Federation (Министерство финансов РФ) and the Department of Justice of the Omsk Region (Управление юстиции администрации Омской области). She claimed damages resulting from the bailiff's failure to enforce her award. She sought a total sum of RUR 82,838.00, representing the principal debt and the outstanding interest.
On 14 February 2001 the Central District Court of Omsk dismissed her claim. It stated that “neither the fact that the lifting of the charging order had been declared unlawful nor the undue delay of enforcement proceedings, although they resulted in a failure to execute the judgment, justifies an action for damages against the [authorities] because it was the [debtor under the loan] who had caused the damage to the applicant and who was liable pursuant to the judgment.” The court found “neither a fault on the part of the bailiff, nor a causal link between the bailiff's act and the damage caused”.
On 11 April 2001 the Omsk Regional Court acting on appeal upheld the judgment of 14 February 2001. The court noted that the enforcement proceedings had continued and that on 27 April 2000 and 14 August 2000 the bailiff had issued injunctions in respect of a flat and a vehicle, in both of which the defendant had had a share.
On 30 January 2002 the defendant's car was seized, and in May 2002 it was sold. So far RUR 32,260.65 has been paid to the applicant.
The Constitution of the Russian Federation, adopted by referendum on 12 December 1993, provides, in so far as relevant, as follows:
“...2. Decisions and actions or lack of action of state bodies, bodies of local self-government, public associations and officials may be appealed against in court.”
“Every person shall have the right to be reimbursed by the state for the damage caused as a result of unlawful actions (inaction) of the state bodies and their officials.”
The Civil Code of the Russian Federation, in force as of 1 March 1996, provides for compensation for damage caused by the act (or a failure to act) on behalf of the State:
“Damage caused to an individual or a legal person as a result of an act or a failure to act by the state or municipal bodies, or their officials, including that caused by a written act issued by a state or a municipal body contrary to a law or a legislative act, shall be reimbursed. The damage shall be reimbursed by the treasury of the Russian Federation, the treasury of the subjects of the Russian Federation or the municipal treasury respectively.”
Article 1071 of the Civil Code authorises the relevant financial bodies to act on behalf of the respective treasury liable to pay damages.
Article 90 § 2 of the Federal Law on Enforcement Proceedings, in force as of 6 November 1997, provides that the damage caused by the bailiff shall be reimbursed in accordance with the civil legislation.
Article 446 of the Code of Civil Procedure, in force as of 1 February 2003, provides that a dwelling cannot be subject to a charging order for the purpose of enforcement, if it provides the only eligible residence for the debtor and his family.
No similar provision was in force before the entry into force of this Code.
